DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.
Response to Arguments
Applicant’s amendment to claim 20 is sufficient to overcome the rejection of that claim under 35 U.S.C. 112(b).  
Applicant’s arguments, filed 19 January 2021 are acknowledged.  In addition to Applicant’s remarks, the Office provides these additional comments: the control system of Prerad does not describe using the control unit (45) to control the rate of either hydrogen production or electricity consumption.  The control system of Pritchard monitored voltage and controlled the number of cells turned on based upon the measured voltage.  The voltage in the system of Pritchard does not equate to a rate of energy consumption since the current density is not also controlled by Pritchard.  Energy consumption is related to the product of the voltage and the current flowing through the electrolyzer system, and operation at a specific energy consumption rate requires control of both the voltage and current.  Thus, since neither Prerad nor Pritchard teach control of the voltage and current the combination cannot be considered tot teach control to consume electricity at a pre-determined rate.  
However, a new search was conducted in view of the new claim limitations.  New grounds of rejection are provided below over Hinatsu et al (US 2010/0114395 (newly cited) equivalent to US 8,288,888 (of record, cited by Applicant on 5 October 2020))
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-10, 16-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hinatsu et al (US 2010/0114395) in view of Pritchard (US 5,592,028).
Hinatsu et al teach (see fig. 1, paragraphs [0066]-[0067]) an electrolyzer system comprising one or more controllers (10, 11) and multiple electrolysis cells (5), wherein each cell is directly connected to a separate DC supply (DC-DC converters 9), wherein each DC-DC converter 9 included a controllable variable output.  Hinatsu et al additionally teach (see figs. 3-6) that the controllers were adapted to operate the variable output of each DC-DC converter 9 to permit each cell 5 to consume a specific power consumption rate (“Target Power Per Active Module”) so that the electrolyzer system consumes electricity at a pre-determined rate (based upon the difference between wind power produced and the amount of wind power needed for grid operations).  From fig. 5 the controller of Hinatsu et al received “Electrolyser module DC voltages” and from fig. 6 the controller received “electrolyzer operating currents”, and thus the combination of monitoring both voltage and current means that the system of Hinatsu et al calculated the electricity consumption of each electrolyzer cell 5 based upon the understanding that electricity consumption was equal to the product of the current (in amps) and potential (in volts).  

Pritchard teaches (see abstract, figs. 1 and 2) using an electrolyzer stack assemblies with a DC
power supply having a controllable variable output (through thermistor 32) to adjust the number of cells turned on based upon a measured voltage.  The use of stacks of electrolysis cells permitted higher rates of production in comparison to single cells, and also permitted higher DC voltages to be utilized due to voltage splitting across the cell stacks.
	Therefore, it would have been obvious to one of ordinary skill in the art to have modified the electrolyzer system of Hinatsu et al to have utilized electrolyzer cell stacks as suggested by Pritchard for the purpose of increasing the production rate of hydrogen within each cell.
	Regarding claim 3, Hinatsu et al teach the control scheme monitoring the voltage and current of each of the cells, and thus the presence of an electricity meter for each cell 5.
Regarding claim 4, the control system of Hinatsu et al was configured (see fig. 6) to operate only some of the cells 5 at a time and to turn on or off different cells as needed to match the desired electricity consumption rate.
Regarding claim 5, Hinatsu et al disclose (see paragraphs [0083]-[0087]) the controller being connected to the grid (i.e.-a communications link) and also feeding data (i.e.-machine usable electronic signals) about the actual power imbalance to the controllers to permit adjusting the power consumption of the electrolyzer to help balance the grid load.
Regarding claim 7, Hinatsu et al teach a master controller (11). Hinatsu et al teach (see paragraph [0120]) the control system monitoring the actual total DC power sent to the electrolyzer modules, i.e. a primary meter.
Regarding claim 8, each of the DC-DC converters 9 of Hinatsu et al was controlled by a sub-controller 10 and the readings from each cell 5 was used to control the DC-DC converters to achieve the desired electricity consumption rate.

Regarding claim 10, the system of Hinatsu et al actively controlled the number of electrolysis cells 5 that are turned on to match the desired rate of electricity consumption and the control system was capable of utilizing one or more of the cells 5 to provide for a varying power consumption to adjust the total electricity consumption.
Regarding claim 16, the controllable DC power supply of Pritchard is taught (see col. 3, lines 42-49) as using thyristor switching mechanisms. 
	Regarding claims 17 and 18, Hinatsu et al teach the master controller 11 managing the overall energy consumption in a feedback loop by sending individual control signals to the plurality of individual controllers 10.
	Regarding claim 22, Hinatsu et al teach (see fig. 1) connecting each cell 5 to a single main bus 8.
Claims 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinatsu et al (US 2010/0114395) in view of Pritchard (US 5,592,028) as applied to claim 1 above and further in view of Kelly et al (US 2008/0236646).
Hinatsu teaches using plural electrolyzer cells and Pritchard teach including multiple stack
assemblies.
However, neither Hinatsu et al nor Pritchard teach each stack comprising a thermostat and flow
control valve.
Kelly et al teach (see paragraphs [0031] and [0035]) using a pump to circulate water/electrolyte through an electrolyzer array and using a thermostat to control the temperature of the water/electrolyte to an optimal temperature.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a pump and a thermostat to the electrolyzer system of Hinatsu et al in view of Pritchard for 
Regarding claim 19, in the instance of multiple stack assemblies located at a single station when the electricity consumption capacity exceeded the maximum power output of the controllable DC power supply discussed above, it would have been obvious to one of ordinary skill in the art to have utilized a single pump to feed all of the multiple stack assemblies to reduce the number of mechanical parts needed. 
Regarding claim 20, it would have been obvious to one of ordinary skill in the art to have added a valve for controlling the water flow to at least turn off the water flow to cells which are not being operated in the system of Hinatsu et al.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hinatsu et al (US 2010/0114395) in view of Pritchard (US 5,592,028) as applied to claim 1 above and further in view of Rising (US 2009/0289227).
Hinatsu et al and Pritchard both fail to teach using the hydrogen gas produced by the electrolyzer in either an anaerobic digester or a Sabatier process.
Rising teaches (see figs. 1 and 5, paragraph [0011]-[0012] and [0034]) producing hydrogen gas from electricity and water by electrolysis and then combining the hydrogen gas with captured carbon dioxide in a Sabatier process for the production of methane (i.e.-“a natural gas system” in accordance with claim 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the electrolyzer of Hinatsu et al and Pritchard in combination with the system of Rising for achieving the methane (natural gas) production of Rising while also achieving the advantages of the power control systems of Hinatsu et al and Pritchard.
. 
Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hinatsu et al (US 2010/0114395) in view of Pritchard (US 5,592,028) as applied to claim 1 above and further in view of Prerad (US 2009/0289227).
Regarding claim 21, neither Hinatsu et al nor Pritchard show a gas-liquid separator.
Prerad shows a water-hydrogen separator (29) in fig. 2.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have added a water-hydrogen separator as taught by Prerad to the system of Hinatsu et al for the purpose of removing water from the produced hydrogen.
Further regarding claim 12, Prerad show (see fig. 2) the presence of a gas-liquid separator (29), but Prerad do not show sharing of the gas-liquid separator across plural stack assemblies. However, if plural electrolyzer stacks were located at a single location to permit higher local current usage than the maximum current of the single DC power supply of Pritchard, it would have been obvious to have fed the hydrogen produced by all of the stacks at a single geographic location to a single gas-liquid separator to save on capital costs by using a single gas-liquid separator.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hinatsu et al teach active control of the electrolyzer systems to adjust the power consumption in response to .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796